DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.  In the amendment, claims 1, 4-6, 8, 13 have been amended, claims 9, 14, 16 have been canceled and claims 15, 17-19 have been withdrawn. Therefore, claims 1-8, 10-13 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
-Claim 8 recites “the fueling rate to the threshold” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
Claims 10-13 depend from claim 8, and contain all of the limitations of claim 8.   Therefore, claims 10-13 are rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608) and Gebby et al. (US 2007/0079795).
With regard to claim 1:
Rozario discloses an apparatus, comprising:
an engine load circuit structured to receive information indicative an engine operating state of an engine, wherein the received information includes an engine load (see par. [0028]);

cylinder circuit structured to receive the cylinder request and generate a cylinder command to be sent to the engine to deactivate a portion of combustion cylinders based on the engine operating state existing for the first certain period of time (see par. [0028]);
after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas, wherein the thermal management command is provided after the portion of combustion cylinders has been deactivated such that the thermal management command complements the cylinder deactivation mode (see par. [0023]), wherein the thermal management command includes increasing a speed of the engine (see par. [0023]); wherein increasing the engine exhaust gas temperature is configured to decrease NOx conversion inefficiency by an exhaust gas aftertreatment system (see par. [0023]) (note that the catalytic converter does not reduce the pollution in the exhaust until the catalytic converter reaches a predetermined temperature (light off temperature), therefore, increasing exhaust gas temperature to quicker light-off of the catalyst converter to decrease NOx conversion inefficiency by the exhaust gas aftertreatment sub-system).
However, Rozario fails to disclose deactivating a portion of combustion cylinders based on an exhaust gas temperature reaching a threshold value.
Gebby teaches deactivating a portion of combustion cylinders based on an exhaust gas temperature reaching a threshold value (note that the exhaust gas temperature is related to the engine temperature) (see page 5, claims 1, 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by deactivating a portion of combustion cylinders based on an exhaust gas temperature 

The modified Rozario fails to disclose determining that the engine is operating in a low load or high load operating condition based on a comparison of one or more of transmission setting, a fuel rail pressure and a fueling rate to a threshold.
Buck teaches determining that an engine being operating in a low load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019)).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rozario to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as taught by Buck would have accurately determined the engine load in order to effectively control the engine performance.

With regard to claim 2:
The modified Rozario discloses the apparatus of claim 1, Rozario further discloses wherein the engine operating state includes a low load operating condition, wherein the low load operating condition indicates that an engine speed is below a preset threshold (idle speed) (see par. [0023]).

With regard to claim 7:
The modified Rozario discloses the apparatus of claim 1, Rozario further discloses wherein the certain period of time for the engine operating state existing of 30 seconds or less (see par. [0028]).


Rozario discloses an engine system for changing the temperature of an exhaust gas stream, the system comprising:
a plurality of combustion cylinders (14-n) in an engine (12)(see Fig. 1);
an exhaust gas aftertreatment sub-system (22) (Fig. 1) fluidly connected downstream of the plurality of combustion cylinders;
an engine load circuit (controller 32) (Fig. 1) structured to receive information indicative an engine operating state of an engine (see par. [0023]);
a timing circuit structured to receive the engine status report and generate a cylinder request after the engine has been in a certain engine operating state (low load ) for a certain period of time (see par. [0028]); wherein the timing circuit is structured to determine that the engine is operating in a low load operating condition for the certain period of time (see par. [0028]); and
a cylinder circuit structured to receive the cylinder request and generate a cylinder command to be sent to the engine to activate or deactivate a portion of the combustion cylinders based on the engine load existing for the certain period of time (see par. [0028]), 
wherein the cylinder circuit is structured to generate a cylinder command to reactivate a deactivated portion of combustion cylinders responsive to the engine has been operating with a load greater than a preset threshold for a second certain period of time, such that the engine is operated with no deactivated cylinders (see par. [0029]);
after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas and decrease NOx conversion inefficiency by the exhaust gas aftertreatment sub-system (see par. [0023]) (note that the catalytic converter does not reduce the pollution in the exhaust until the catalytic converter reaches a predetermined temperature ( light-off temperature), therefore, increasing exhaust gas 
wherein the thermal management command is provided after the portion of combustion cylinders are deactivated such that the thermal management command complements the cylinder deactivation mode, and wherein the thermal management command includes increasing a speed of the engine (see par. [0023]).
However, Rozario fails to disclose deactivating a portion of combustion cylinders based on an exhaust gas temperature reaching a threshold value.
Gebby teaches deactivating a portion of combustion cylinders based on an exhaust gas temperature reaching a threshold value (note that the exhaust gas temperature is related to the engine temperature) (see page 5, claims 1, 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by deactivating a portion of combustion cylinders based on an exhaust gas temperature reaching a threshold value as taught by Gebby for maintaining the desired level of torque by the driver (see abstract).
The modified Rozario fails to disclose determining that the engine is operating in a low load or high load operating condition based on a comparison of one or more of transmission setting, a fuel rail pressure and a fueling rate to a threshold.
Buck teaches determining that an engine being operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019)).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rozario to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as 

With regard to claim 12:
The modified Rozario discloses the system of claim 8; Rozario further discloses at least one certain period of time is thirty seconds or less (see par. [0028]).

With regard to claim 13:
The modified Rozario discloses the system of claim 8, Rozario further discloses wherein the plurality of combustion cylinders are arranged in a V-formation (see Figure 1), wherein during a deactivation mode, the cylinder request is structured to deactivate a bank of combustion cylinders for a certain period of time (see par. [0023, 0028]).

Claims 3, 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608) and Gebby et al. (US 2007/0079795) as applied to claim 1 above, and further in view of Foster et al. (US Patent 6,904,752). 
With regard to claims 3, 10:
The modified Rozario discloses the apparatus of claims 2, 8 above; however, Rozario fails to disclose wherein the cylinder command includes an increase in a fuel injection rate to only an activated portion of the combustion cylinders.
Foster teaches increasing a fuel injection rate/ amount to only an activated portion of the combustion cylinders (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by increasing a fuel injection rate to only 

With regard to claim 4:
The modified Rozario discloses the apparatus of claim 3; Foster further teaches wherein the increase in the fuel injection rate is maintaining operating power of the engine (an engine torque output remains constant) (see abstract).

With regard to claim 11:
The modified Rozario apparatus discloses all the claimed limitations of claim 10; however, Rozario fails to disclose wherein the increase in the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated.
Regarding the specific value of the fuel injection rate, it is the examiner's position that the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the exhaust gas temperature as well as the size of the engine and the engine operating conditions... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (april 30, 2007)). Also, it is held that where the general conditions of a claim are disclosed in the prior art (increasing the fuel injection rate), it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608) and Gebby et al. (US 2007/0079795) as applied to claim 1 above, and further in view of Cummings et al. (US Patent 5,813,383).
With regard to claim 5:
The modified Rozario apparatus discloses all the claimed limitations of claim 1; however, Rozario fails to disclose wherein the cylinder circuit includes a timing element, wherein the timing element is structured to control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly.
Cummings teaches controlling switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly (see Col. 4, Lines 8-13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly as taught by Cummings for reducing maintenance cost for the cylinder repair (see Cummings, col. 2, lines 31 -45).

With regard to claim 6:
The modified Rozario discloses the apparatus of claim 5, Rozario further discloses wherein the timing element controls switching between the activated and deactivated combustion cylinders based on a certain period of time (see par. [0028]).


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://(www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747